Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Office Action
This is a response to the application filed on 12/20/2019.
Claims 1-15 are allowed.

Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: 
Claims 1-15 are allowed because the prior art does not teach or suggest a method/device having combinations of elements in the claims including, among other limitations, the following features in independent method claim 1 (and similarly recited independent device claim 9):
A method for controlling recharging and discharging of batteries of a set of batteries, each of the batteries being connected to an electrical circuit connecting a main power supply source to a consuming device to form a controllable electrical partial recharging circuit connecting the battery to the main power supply source and a controllable electrical main discharging circuit connecting the battery to the consuming device and performing a diode function to prevent a circulation current between the batteries, the main power supply source being able to produce electrical energy intermittently, at least one first battery of the set of batteries being connected to a secondary power supply source by a controllable electrical saturation recharging circuit, the method comprising:
A partial recharging of the first battery by the main power supply source until a determined state of charge less than a maximum state of charge of the first battery, the partial recharging comprising closing the electrical partial recharging circuit of the first battery; and
A saturation recharging of the first battery by the secondary source until the maximum state of charge, the saturation recharging comprising a closing of the electrical saturation recharging circuit and an opening of the electrical partial recharging and main discharging circuits of the first battery, the consuming device being supplied by the main source, and/or by the secondary source, and/or by a main discharging of one of the batteries, the main discharging .

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DINH whose telephone number is 571-272-1890.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Jack Chiang can be reached on 571-272-7483.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/PAUL DINH/Primary Examiner, Art Unit 2851